Case: 17-30270      Document: 00514287260         Page: 1    Date Filed: 12/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-30270                                FILED
                                  Summary Calendar                      December 28, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID HINES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CR-44-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant David Hines appeals his 40-month sentence
imposed following his guilty plea conviction for deprivation of rights under
color of law in violation of 18 U.S.C. § 242. He contends that his sentence is
substantively unreasonable because it is greater than necessary to accomplish
the sentencing goals of 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30270     Document: 00514287260     Page: 2   Date Filed: 12/28/2017


                                  No. 17-30270

      To the extent the district court granted a U.S.S.G § 5K1.1 downward
departure, Hines’s reasonableness challenge is unavailing. As a general rule,
we lack jurisdiction to consider a challenge to the extent of a § 5K1.1 departure.
United States v. Malone, 828 F.3d 331, 341 (5th Cir.), cert. denied, 137 S. Ct.
526 (2016). “District courts have almost complete discretion to determine the
extent of a departure under § 5K1.1,” so a defendant may only appeal the
extent of such a departure if it was imposed in violation of the law. United
States v. Hashimoto, 193 F.3d 840, 843 (5th Cir. 1999). Hines has made no
such showing.
      To the extent the sentence was a downward variance from the guidelines
range, Hines’s substantive reasonableness challenge is similarly without
merit. See United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015), cert.
denied, 136 S. Ct. 920 (2016). As a threshold matter, we need not decide
whether to apply plain error review because Hines’s contentions fail to show
any abuse of discretion. See United States v. Rodriguez, 523 F.3d 522, 525 (5th
Cir. 2008).
      Hines’s arguments amount to a disagreement with the district court’s
weighing of the § 3553(a) factors. We will not reweigh the § 3553(a) factors,
however, because “the sentencing judge is in a superior position to find facts
and judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
Neither has Hines shown any unwarranted sentencing disparity. See United
States v. Balleza, 613 F.3d 432, 435 (5th Cir. 2010).          Finally, we lack
jurisdiction to consider Hines’s claim that he should have received a downward
departure under U.S.S.G. § 5K2.10 because he fails to show that the district
court mistakenly believed it lacked authority to depart. See United States v.
Sam, 467 F.3d 857, 861 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.

                                        2